t c memo united_states tax_court mary t king and fatat o king petitioners v commissioner of internal revenue respondent docket no filed date fatai o king pro_se carol-lynn eb moran for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in addition to and penalty on petitioners’ federal_income_tax for penalty and addition_to_tax deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure - - unless stated otherwise all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are the tax_court rules_of_practice and procedure the issues for decision in this case involve petitioners’ return for after concessions the issues are whether petitioners are entitled to deduct the schedule c expenses claimed on their return in the aggregate amount of dollar_figure or the expenses allegedly proven at trial in the aggregate amount of dollar_figure whether petitioners are liable for the accuracy-related_penalty under sec_6662 and whether petitioners are liable for an addition_to_tax under sec_6651 a petitioners have prosecuted other cases before this court their return for is the subject of king v commissioner tcmemo_1998_69 and their return for is the subject of king v commissioner tcmemo_1999_ findings_of_fact petitioners are husband and wife who filed a joint individual tax_return for at the time they filed the petition in this case petitioners resided in wyndmoor pennsylvania in this opinion references to petitioner are to mr fatai o king petitioner graduated from temple university with a bachelor’s degree in computer science he also received a master’s degree in management during petitioner owned four newsstands in the city of philadelphia he operated a newsstand located in germantown he rented a second newsstand located on wayne avenue for dollar_figure per month he sold a third newsstand located on knox street on date to mr john ebataleye for dollar_figure during petitioner received a downpayment of dollar_figure from that sale and monthly payments of dollar_figure for months a total of dollar_figure a fourth newsstand located at broad and oxford streets was closed throughout the year petitioners’ return for includes a schedule c profit or loss from business that reports net profit of dollar_figure from petitioner’s newsstand business king newsstand the income and expenses reported on the schedule c are as follows gross_receipts or sales dollar_figure returns and allowances -- cost of good sold gross_income big_number bxpenses advertising dollar_figure bad_debts big_number insurance big_number mortgage interest big_number legal and professional big_number repairs and maintenance big_number supplies big_number taxes and licenses travel meals and entertainment big_number utilities big_number big_number net profit big_number in the subject notice_of_deficiency respondent determined that the cost_of_goods_sold for petitioner’s newsstand business was dollar_figure and that petitioners had overstated the cost_of_goods_sold claimed on their return by dollar_figure ie dollar_figure minus dollar_figure respondent also disallowed the expenses claimed on petitioners’ schedule c in the aggregate amount of dollar_figure for lack of substantiation respondent determined that petitioners’ self-employment_tax liability is increased and that petitioners are allowed an additional self-employment_tax deduction of dollar_figure due to the increase in their self- employment_tax liability - - respondent also determined in the notice_of_deficiency that petitioners had failed to report interest_income in the aggregate amount of dollar_figure that they had received during from accounts at three banks finally respondent determined that petitioners had failed to report rental income in the amount of dollar_figure at trial petitioners introduced into evidence an amended_return on form 1040x petitioners had submitted the amended_return to the internal_revenue_service prior to trial but it was never processed and the notice_of_deficiency is based upon petitioners’ original return the amended_return claims cost_of_goods_sold with respect to petitioner’s newsstand business in the amount of dollar_figure the amount determined in the notice the amended_return also reports rental income from news stand rental in the amount of dollar_figure the amount determined in the notice the schedule c attached to the amended_return reports the following income and expenses gross_receipts or sales dollar_figure returns and allowances -- costs of goods sold big_number gross_profit big_number other income lottery commissions big_number gross_income big_number expenses advertising -- bad_debts -- -- car and truck expenses big_number --- insurance big_number -- mortgage interest -- -- legal and professional -- repairs and maintenance big_number -- supplies big_number -- taxes and licenses big_number --- travel -- -- meals and entertainment -- -- utilities -- other expenses telephone big_number -- independent contractors big_number -- bank charges -- pa lottery shortage big_number --- united news septa-payment -- lottery service charge -- cleaning -- big_number net profit big_number opinion the only issue specifically addressed in petitioners’ posttrial brief is the amount of expenses petitioners are entitled to deduct in connection with their newsstand business they argue that at trial they proved total expenses of dollar_figure in their posttrial brief petitioners do not take issue with respondent’s determination that the cost_of_goods_sold for their newsstand business is dollar_figure as - mentioned above petitioners reported cost of good sold of dollar_figure on their amended_return thus we hereby sustain that adjustment in their posttrial brief petitioners do not take issue with respondent’s determination that their gross_income should be increased by unreported interest_income in the aggregate amount of dollar_figure at trial petitioner acknowledged receiving interest_income from accounts at three banks in the aggregate amount of dollar_figure during thus we hereby sustain that adjustment finally in their posttrial brief petitioners do not take issue with respondent’s determination that their gross_income should be increased by unreported rental income of dollar_figure as mentioned above petitioners reported news stand rental of dollar_figure on their amended_return even though petitioners do not take issue with this adjustment it requires discussion at trial petitioner acknowledged that he had received dollar_figure from the rental of his newsstand on wayne avenue and had received dollar_figure from the sale of his newsstand on knox street a deposit of dollar_figure and six installment payments of dollar_figure each petitioners do not claim that the proceeds from the sale of the newsstand on knox street should be reduced by any basis in the property sold the total of --- - the unreported rental and sale payments is dollar_figure or dollar_figure less than the amount determined in the notice_of_deficiency dollar_figure respondent acknowledges that the notice_of_deficiency should be sustained to the extent of the lesser amount dollar_figure accordingly we find that petitioners’ gross_income should be increased by unreported rental payments of dollar_figure and by unreported proceeds from the sale of the newsstand on knox street of dollar_figure we turn to the principal issue in this case the expenses petitioners are entitled to deduct in connection with their newsstand business at trial petitioners did not attempt to substantiate the expenses claimed on the schedule c profit or loss from business filed as part of their original return in fact petitioner admitted that his original return was not correct petitioner testified that his original return was done by mistakes and was unintentionally done by me at trial petitioners proceeded by attempting to substantiate the expenses claimed as deductions on the schedule c attached to their amended_return petitioners claimed different expenses on their original return on their amended_return and in their posttrial brief the following is a list of the expenses claimed by petitioners and the expenses conceded by respondent to be deductible _- _- original amended conceded return return brief by respondent expenses advertising dollar_figure dollar_figure dollar_figure dollar_figure bad_debts big_number -- -- -- car truck expense -- big_number big_number --- insurance big_number big_number --- mortgage big_number -- -- -- legal professional big_number -- repairs maintenance big_number big_number big_number dollar_figure supplies big_number big_number big_number --- taxes license big_number big_number dollar_figure travel big_number -- -- -- meals entertainment big_number --- --- -- utilities big_number --- telephone --- big_number big_number dollar_figure electricity --- dollar_figure independent contractors --- big_number big_number --- bank charges --- dollar_figure pa lottery charges --- dollar_figure pa lottery shortage --- big_number big_number united news debt paid septa tokens --- dollar_figure cleaning --- -7 depreciation on steel plates -- -- -- dollar_figure electrical system depreciation on newsstand -- -- -- dollar_figure big_number big_number big_number dollar_figure permit fees we discuss each of the business_expenses claimed by petitioners at trial which generally are the same expenses claimed by petitioners on the schedule c filed as part of their amended_return petitioners claimed a deduction for advertising expenses of dollar_figure on their amended_return but at trial they introduced into evidence only two checks in the aggregate amount of dollar_figure drawn to the order of the philadelphia enguirer respondent concedes that petitioners are entitled to deduct advertising expenses of dollar_figure petitioners claim car and truck expenses of dollar_figure in his testimony petitioner acknowledged that his family used only one car during and that they used the car -- - for all of their personal travel in support of their claim to be entitled to deduct car expenses in connection with their newsstand business of dollar_figure they sought the introduction of three repair invoices and a handwritten sheet purporting to show gasoline purchases in cash two of the repair invoices in the amounts of dollar_figure and dollar_figure were paid in and do not have any apparent connection to they were not accepted into evidence the third repair invoice is in the amount of dollar_figure but there is no testimony or other evidence in the record to show the relationship of the expenditure to petitioner’s newsstand business as opposed to petitioners’ personal_use of the car finally petitioners have not substantiated a deduction for gasoline purchases of dollar_figure petitioners introduced a handwritten list entitled car gas purchases and petitioner testified that it is a list of the weekly cash expenditures on the gas for traveling from the newsstand to the warehouse there are entries of even dollar amounts listed on the sheet that total dollar_figure rather than dollar_figure there are no dates on the list and no indication of mileage there is no way to determine what portion of the alleged gasoline purchases was used for business and what portion was for petitioners’ personal_use of the car thus petitioners have not substantiated any of the alleged expenditures as required by sec_274 d in their amended_return petitioners claim insurance expenses in the aggregate amount of dollar_figure at trial petitioners introduced copies of four checks totaling dollar_figure three of those checks in the aggregate amount of dollar_figure were payable to flagship insurance co petitioner testified that those checks were for insurance on petitioners’ newsstands but petitioner also acknowledged that he maintained homeowner’s insurance on his residence there is nothing in the record other than petitioner’s vague testimony to show that the subject expenditures in the aggregate amount of dollar_figure were for insurance on the newsstands petitioners introduced no documents to corroborate mr king’s testimony such as invoices or insurance polices accordingly we agree with respondent that the expenditures reflected by the three checks in the aggregate amount of dollar_figure are not deductible the fourth check in the amount of dollar_figure is payable to pennsylvania auto insurance plan the expenditure reflected by this check appears to be for insurance on petitioners’ automobile it is not an allowable expense because petitioners have provided no way to allocate the expenditure between their personal and business use of the automobile and thus they have not substantiated the business nature of the expense see sec_274 petitioners claim legal and professional fees in the amount of dollar_figure of this amount dollar_figure was paid as a retainer to a lawyer for advice regarding petitioner’s citizenship petitioners have not established that this expenditure is related to their business in the case of the other expenditure in the amount of dollar_figure petitioners did not submit an invoice from the attorney or any other information regarding this expenditure and petitioner’s testimony that he sought advice concerning a possible suit against the city of philadelphia is too vague to substantiate the nature of the expenditure we are not satisfied that petitioners have proven that either expenditure is a deductible business_expense petitioners claim a deduction for repairs and main- tenance in the amount of dollar_figure on brief respondent concedes that petitioners made capital expenditures in the aggregate amount of dollar_figure during respondent concedes that petitioner paid dollar_figure for construction work at the newsstand at broad and oxford streets respondent also concedes that he paid dollar_figure for the installation of steel plates and bars in the newsstand at broad and oxford streets finally respondent concedes that petitioner paid dollar_figure for excavation and concrete work in connection with the installation of an electrical system at his newsstand on wayne and chelten avenues and he paid dollar_figure for the wiring of that system respondent also concedes that petitioner paid permit fees in the aggregate amount of dollar_figure in connection with the electrical work we agree with respondent that except for the permit fees the above payments represent capital expenditures that must be recovered through depreciation according to respondent petitioners are entitled to a depreciation deduction of dollar_figure with respect to the installation of the steel plates dollar_figure and electrical system dollar_figure and dollar_figure and a depreciation deduction of dollar_figure for the expenditures attributable to the construction of the new newsstand dollar_figure the depreciation_deductions computed by respondent appear to be correct but if petitioners do not agree with the amount of these depreciation_deductions then they will have an opportunity to raise their disagreement during the proceedings under rule respondent also concedes that petitioners are entitled to deduct permit fees in the aggregate amount of dollar_figure petitioners claim a deduction in the amount of dollar_figure for supplies in support thereof petitioners introduced checks made out to banks and credit card companies in the aggregate amount of dollar_figure according to notations on the checks the expenditures were to purchase racks safes air conditioners and other equipment however the notations were written in different ink and petitioners introduced no invoices petitioner’s testimony was vague and inconsistent in sum we are not satisfied that petitioners have substantiated the nature of the expenditures claimed petitioners claim a deduction of dollar_figure for taxes and licenses in support thereof they introduced copies of checks totaling dollar_figure respondent conceded dollar_figure of these expenditures at trial and conceded an additional sec_40 on brief for a total of dollar_figure the following is a list of the checks that shows which checks have been agreed by respondent and which checks were not agreed not check no payee claimed agreed agreed dept of revenue city of phila dollar_figure dollar_figure -- dept of revenue city of phila dollar_figure dollar_figure -- dept of léi dollar_figure dollar_figure - dept of léi dollar_figure dollar_figure --- dept of léi dollar_figure dollar_figure - dept of léi dollar_figure dollar_figure - dept of léi dollar_figure dollar_figure - city of phila dollar_figure dollar_figure - city of phila dollar_figure -- dollar_figure pa revenue dept dollar_figure -- dollar_figure pa lottery dollar_figure dollar_figure - pa revenue dollar_figure dollar_figure - pa revenue dollar_figure dollar_figure - dept of state dollar_figure dollar_figure - dept of state dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- - at trial petitioner stated that he was not claiming the expenditure reflected on check no in the amount of dollar_figure or the expenditure reflected on check no in the amount of dollar_figure the last unagreed item check no made payable to pennsylvania revenue department in the amount of dollar_figure was a payment for state_income_tax because petitioners did not itemize deductions they are not entitled to a deduction for that expenditure accordingly we agree with respondent that petitioners are entitled to a deduction in the aggregate amount of dollar_figure for payments of taxes and licenses petitioners claim a deduction for payments made to peco for the electricity used at petitioner’s newsstands in support thereof petitioners introduced checks payable to peco in the aggregate amount of dollar_figure respondent notes that one of those checks check no in the amount of dollar_figure was returned by the bank without payment for non-sufficient funds accordingly respondent argues petitioners provided dollar_figure of substantiation for electricity expense we agree with respondent that petitioners have substantiated electricity expenses of dollar_figure petitioners also claim a deduction for telephone expenses in the aggregate amount of dollar_figure in support -- - thereof petitioners introduced checks payable to bell of pennsylvania respondent notes that five of those checks in the aggregate amount of dollar_figure bear notations to show that they were paid with respect to a telephone number assigned to petitioners’ newsstand at germantown avenue respondent appears to concede that those checks are deductible respondent also notes that six of the checks in the aggregate amount of dollar_figure bear notations which suggest that they were paid with respect to a telephone number assigned to the newsstand at broad and oxford streets petitioner initially testified that that newsstand was closed during the entire year he then changed his testimony to say that the newsstand at broad and oxford streets was open on the weekends when inspectors from the department of licenses and inspections were not working we agree with respondent that petitioner’s vague and contradictory testimony does not substantiate those checks similarly two checks in the aggregate amount of dollar_figure bear no notation and we agree with respondent that petitioners have not substantiated those checks accordingly we agree with respondent that petitioner is entitled to a deduction for utilities in the aggregate amount of dollar_figure dollar_figure for payments to peco for - electricity and dollar_figure for payments to bell of pennsylvania for telephone expenses petitioners claim a deduction in the amount dollar_figure for payments allegedly made to independent contractors petitioners rely on checks to substantiate that deduction the following is a list of the check number date payee amount and notation taken from the checks check no date payee amount notation william h randleman dollar_figure employee for day sec_2032 randy l baptist dollar_figure day pay employee john ebatebeye dollar_figure wk -at knox john ebatebeye dollar_figure week john ebatebeye dollar_figure wk john ebatebeye dollar_figure week john ebatebeye dollar_figure wk veresta b hyman dollar_figure dollar_figure florence young dollar_figure days john ebatebeye dollar_figure two at knox lottery john ebatebeye dollar_figure pk of instant tickets dollar_figure petitioner’s testimony concerning the above-alleged payments to independent contractors is vague contradic-- tory and unworthy of belief for example in the case of payments made to messrs randleman and baptist ms hyman and ms young there is evidence that those individuals were lottery winners and that the above checks drawn to their order are payments of their winnings and not for services operating a newsstand similarly we cannot determine the nature of the payments allegedly made to mr john ebatebeye according to petitioner’s testimony mr ebatebeye purchased the -- - newsstand at knox street on or about date prior to that time petitioner claims to have paid mr ebatebeye to operate the newsstand petitioner’s testimony concern- ing the nature of those payments is vague confusing and contradictory for example he could not explain how the payments were calculated and several checks are dated after date based upon the record we find that petitioners have not substantiated their eligibility to deduct these payments petitioners claim a deduction of dollar_figure for bank charges in support thereof they introduced bank statements from four business accounts maintained at pnc bank the statements show bank charges totaling dollar_figure two types of bank charges are reflected on the statements charges in the aggregate amount of dollar_figure for returned checks and charges in the aggregate amount of dollar_figure that are described on the statements as analysis charge respondent’s posttrial brief does not address these charges in his testimony petitioner makes reference to a service charge for bank analysis he does not discuss the bank charges in the aggregate amount of dollar_figure for returned checks or provide any facts from which we can find that those charges are ordinary and necessary expenses of his newsstand business cf bailey v commissioner tcmemo_1991_385 we find that the bank statements substantiate petitioner’s testimony regarding the charges in the aggregate amount of dollar_figure that are labeled as analysis charges petitioners also claim a deduction in the amount of dollar_figure for lottery service charges respondent concedes the deductibility of that amount petitioners claim a deduction for payments to the pennsylvania lottery in the amount of dollar_figure in support thereof they introduced a check drawn by petitioner to the order of cash in the amount of dollar_figure and a check drawn by petitioner to his own order in the amount of dollar_figure they also introduced the copy of a cashier’s check that appears to be drawn to the order of the pennsylvania lottery in the amount of dollar_figure petitioner testified the pa lottery i owe them dollar_figure because i lost the tickets petitioners introduced no invoices or correspondence from the pennsylvania lottery regarding these alleged payments and they did not deduct these payments on their original return petitioner’s testimony concerning the nature of these payments is vague confus-- ing and unbelievable we find that petitioners have not substantiated their eligibility to deduct these payments - - petitioners claim a deduction in the amount of dollar_figure described on their amended_return as united news septa- payment in support thereof they rely on two checks one drawn to the order of united news levy in the amount of dollar_figure and the second drawn to the order of septa in the amount of dollar_figure respondent conceded the deductibility of those payments at trial petitioners claim a deduction for dollar_figure attributable to the cash payments allegedly given to a cleaning woman to clean the place in support of their claim petitioner introduced a handwritten sheet purporting to show cash payments totaling dollar_figure there are payments of dollar_figure payments of dollar_figure and payments of dollar_figure the ledger sheet identifies the cleaning woman as gloria ashers in his testimony petitioner said i pay her dollar_figure dollar_figure sometime and i have the record that i wrote down he identified the cleaning woman as gloria lashley l-a-s-h-l-e-y- when petitioner was asked what the cleaning woman cleaned he replied the front because the place is dirty because people come they drink they throw bottle they break it so i have to pay for that because when the street depart-- ment come they give me citation before petitioner’s testimony is vague and we find that petitioners have not --- - substantiated these alleged cash expenditures in the aggregate amount of dollar_figure the next issue for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for at the outset we note that in the notice_of_deficiency the amount of the addition_to_tax for delinguency under sec_6651 dollar_figure is switched with the amount of the penalty for substantial_understatement under sec_6662 dollar_figure and vice versa this appears to be a typographical error the notice makes reference to an enclosed statement that shows how respondent figured the deficiency the enclosed statement shows respondent’s computation of the additions to tax for delinquency and the penalty for substantial_understatement and relates these amounts to the appropriate statutory provisions petitioners did not make an issue of this error in their petition or at trial and there is no evidence that they were uncertain about the amounts that were determined by respondent thus we need not address this matter see goodman v commissioner tcmemo_1985_ relying on 47_tc_340 respondent determined that petitioners are liable for an accuracy-related_penalty of dollar_figure under section - a under sec_6662 a penalty is added to a taxpayer's tax_liability if any portion of an underpayment is attributable to negligence or disregard of the rules or regulations see sec_6662 or attributable to a substantial_understatement_of_income_tax see sec_6662 b for this purpose an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer's return sec_6662 the amount of the penalty is percent of the portion of the underpayment to which the section applies see sec_6662 in this case petitioners’ understatement was substantial petitioners did not address this issue at trial in their petition trial memorandum or posttrial brief by failing to address the issue petitioners have conceded it see eg 89_tc_46 accordingly we sustain respondent's determination that petitioners are liable for the accuracy- related penalty the final issue for decision is whether petitioners are liable for an addition_to_tax under sec_6651 a for if a taxpayer fails to file an income_tax return on time sec_6651 imposes an addition_to_tax unless the failure was due to reasonable_cause and not - - willful neglect the addition i sec_5 percent of the amount of the tax required to be shown on the return for each month the failure continues not exceeding percent in the aggregate in this case petitioners filed their return more than month after the due_date respondent determined that petitioners are liable for an addition_to_tax of dollar_figure pursuant to sec_6651 petitioners did not address this issue in their petition in their trial memorandum at trial or in their posttrial brief by failing to address the issue petitioners have conceded it see money v commissioner supra accordingly we find petitioners are liable for an addition_to_tax under sec_6651 a based upon the foregoing decision will be entered under rule
